ORDER
The disciplinary counsel has brought before the court miscellaneous petitions regarding two complaints pending against the respondent attorney, Terrence Traudt. Accompanying the petitions was an affidavit of the respondent attorney consenting to disbarment under the provisions of Rule 42-13(b) of the Supreme Court Disciplinary Rules.
It is the court’s opinion at this time that the consent to disbarment should be taken under advisement and held in abeyance for the present. The Disciplinary Board is directed to continue the hearings being conducted on this matter and to prepare findings of fact and render decisions for consideration of the court.
In view of the information contained in the affidavit submitted, the respondent attorney is suspended from the practice of law until further order of this court. This suspension is effective immediately.
KE3LLEHER, J., did not participate.